Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-34 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of: CONTINUING DATA
This application is a CON of 16/924,142 07/08/2020 PAT 11234270
16/924,142 is a CON of 16/147,577 09/29/2018 PAT 10743344
16/147,577 is a CON of PCT/KR2017/003529 03/30/2017
FOREIGN APPLICATIONS
KOREA, REPUBLIC OF 10-2016-0038771 03/30/2016
KOREA, REPUBLIC OF 10-2016-0039811 03/31/2016
KOREA, REPUBLIC OF 10-2016-0044470 04/11/2016
KOREA, REPUBLIC OF 10-2016-0045238 04/13/2016
KOREA, REPUBLIC OF 10-2016-0057025 05/10/2016
KOREA, REPUBLIC OF 10-2016-0065156 05/27/2016
KOREA, REPUBLIC OF 10-2016-0079634 06/24/2016
KOREA, REPUBLIC OF 10-2016-0088279 07/12/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/10/2021, 4/5/2022 and 8/5/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of parent U.S. Patent No. US 10, 743, 344 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21 and 28 of the instant application merely broadens the scope of the claims 1 and 9 of the A Patent by eliminating the elements and their functions of the claims, and claims 21 and 28 of this instant application is therefore an obvious variant thereof.
Instant Application 14663907
Patent 10,743,344  
21. A wireless communication terminal, the terminal comprising: a processor; and a communication unit, wherein the processor is configured to: receive UL(uplink) grant for uplink transmission, wherein the UL grant includes NDI(New Data Indicator) indicating whether new data is transmitted, and wherein the NDI is related to a specific subframe in a first uplink transmission burst, and perform the uplink transmission on a specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the N(N 0) is random number within a contention window size determined based on the NDI, wherein the NDI related to the specific subframe indicates a new data transmission or a data retransmission according to whether the NDI is toggled, and wherein each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of the every channel access priority classes or is reset to a minimum value for each of the every channel access priority classes according to whether the NDI is toggled.
1. A method for a user equipment to perform uplink transmission on a specific cell in a cellular wireless communication system, the method comprising: receiving uplink scheduling information on the uplink transmission including a new data indicator (NDI) associated with a specific subframe in a first uplink transmission burst; determining a contention window size based on the NDI; generating a random number N (N≥0) in the determined contention window size; and performing the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the contention window size is determined independently for each of every channel access priority class, wherein when the NDI is toggled, the NDI associated with the specific subframe indicates a new data transmission, and each of a contention window size for every channel access priority class is reset to a minimum value for each of every channel access priority class, and wherein when the NDI is not toggled, the NDI associated with the specific subframe indicates a data retransmission, and each of the contention window size for every channel access priority class is increased to a next higher allowed value for each of every channel access priority class.
28. A method for a user equipment to perform uplink transmission on a specific cell in a cellular wireless communication system, the method comprising: receiving UL(uplink) grant for uplink transmission, wherein the UL grant includes NDI(New Data Indicator) indicating whether new data is transmitted, and wherein the NDI is related to a specific subframe in a first uplink transmission burst; and performing the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the N(N 0) is random number within a contention window size determined based on the NDI, wherein the NDI related to the specific subframe indicates a new data transmission or a data retransmission according to whether the NDI is toggled, and wherein each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of the every channel access priority classes or is reset to a minimum value for each of the every channel access priority classes according to whether the NDI is toggled.
9. A user equipment used in a cellular wireless communication system, the user equipment comprising: a wireless communication module; and a processor, wherein the processor is configured to: receive uplink scheduling information on the uplink transmission including a new data indicator (NDI) associated with a specific subframe in a first uplink transmission burst; determine a contention window size based on the NDI; generate a random number N (NO) in the determined contention window size; and perform the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the contention window size is determined independently for each of every channel access priority class, wherein when the NDI is toggled, the NDI associated with the specific subframe indicates a new data transmission, and each of a contention window size for every channel access priority classes is reset to a minimum value for each of every channel access priority class, and wherein when the NDI is not toggled, the NDI associated with the specific subframe indicates a data retransmission, and each of the contention window size for every channel access priority class is increased to a next higher allowed value for each of every channel access priority class.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 21 and 28 of the instant application merely broaden the scope of the claims 1 and 9 of 10, 743, 344.

Claims 21 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of parent U.S. Patent No. US 11, 234, 270 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21 and 28 of the instant application merely broadens the scope of the claims 1 and 6 of the A Patent by eliminating the elements and their functions of the claims, and claims 21 and 28 of this instant application is therefore an obvious variant thereof.
Instant Application 14663907
Patent 11,234,270  
21. A wireless communication terminal, the terminal comprising: a processor; and a communication unit, wherein the processor is configured to: receive UL(uplink) grant for uplink transmission, wherein the UL grant includes NDI(New Data Indicator) indicating whether new data is transmitted, and wherein the NDI is related to a specific subframe in a first uplink transmission burst, and perform the uplink transmission on a specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the N(N 0) is random number within a contention window size determined based on the NDI, wherein the NDI related to the specific subframe indicates a new data transmission or a data retransmission according to whether the NDI is toggled, and wherein each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of the every channel access priority classes or is reset to a minimum value for each of the every channel access priority classes according to whether the NDI is toggled.
1. A method for a user equipment to perform uplink transmission on a specific cell in a cellular wireless communication system, the method comprising: receiving uplink scheduling information on the uplink transmission including a new data indicator (NDI) associated with a specific subframe in a first uplink transmission burst, wherein the first uplink transmission burst is an uplink transmission burst that is a most recent uplink transmission burst successfully transmitted before receiving the uplink scheduling information; determining a contention window size based on the NDI; generating a random number N (N≥0) in the determined contention window size; and performing the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the contention window size is determined independently for each of every channel access priority class, wherein when the NDI is toggled, the NDI associated with the specific subframe indicates a new data transmission, and each of a contention window size for every channel access priority class is reset to a minimum value for each of every channel access priority class, wherein when the NDI is not toggled, the NDI associated with the specific subframe indicates a data retransmission, and each of the contention window size for every channel access priority class is increased to a next higher allowed value for each of every channel access priority class, and when a hybrid automatic repeat request (HARQ)-process Identity (ID) corresponding to the specific subframe and a HARQ-process ID included in the uplink scheduling information are not same, each of the contention window size for every channel access priority class is increased to the next higher allowed value for each of every channel access priority class.
28. A method for a user equipment to perform uplink transmission on a specific cell in a cellular wireless communication system, the method comprising: receiving UL(uplink) grant for uplink transmission, wherein the UL grant includes NDI(New Data Indicator) indicating whether new data is transmitted, and wherein the NDI is related to a specific subframe in a first uplink transmission burst; and performing the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the N(N 0) is random number within a contention window size determined based on the NDI, wherein the NDI related to the specific subframe indicates a new data transmission or a data retransmission according to whether the NDI is toggled, and wherein each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of the every channel access priority classes or is reset to a minimum value for each of the every channel access priority classes according to whether the NDI is toggled.
6. A user equipment used in a cellular wireless communication system, the user equipment comprising: a wireless communication module; and a processor, wherein the processor is configured to: receive uplink scheduling information on the uplink transmission including a new data indicator (NDI) associated with a specific subframe in a first uplink transmission burst, wherein the first uplink transmission burst is an uplink transmission burst that is a most recent uplink transmission burst successfully transmitted before receiving the uplink scheduling information; determine a contention window size based on the NDI; generate a random number N (N≥0) in the determined contention window size; and perform the uplink transmission on the specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle, wherein the contention window size is determined independently for each of every channel access priority class, wherein when the NDI is toggled, the NDI associated with the specific subframe indicates a new data transmission, and each of a contention window size for every channel access priority classes is reset to a minimum value for each of every channel access priority class, wherein when the NDI is not toggled, the NDI associated with the specific subframe indicates a data retransmission, and each of the contention window size for every channel access priority class is increased to a next higher allowed value for each of every channel access priority class, and when a hybrid automatic repeat request (HARQ)-process Identity (ID) corresponding to the specific subframe and a HARQ-process ID included in the uplink scheduling information are not same, each of the contention window size for every channel access priority class is increased to the next higher allowed value for each of every channel access priority class.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 21 and 28 of the instant application merely broaden the scope of the claims 1 and 6 of 11, 234, 270.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murkherjee et al. (US Pub. No.: 2017/0251464), and further in view of  Yerramalli et al. (US provisional 62312862, prov862, further published as US Pub. No.: 2017/0280475).

As per claim 21, Murkherjee disclose  A wireless communication terminal (Fig.7, UE 702), the terminal comprising: 
a processor (see Fig.13, processor 1306); and 
a communication unit (see Fig,13, Receiver 1302 and Transmitter 1304), 
wherein the processor is configured to: 
receive UL(uplink) grant for uplink transmission (see Fig.10, para. 0107-0110, signaling contained within a UE-specific multi-subframe UL grant / receiving), 
wherein the UL grant includes NDI(New Data Indicator) indicating whether new data is transmitted (see Fig.10, para. 0107-0110, signaling contained within a UE-specific multi-subframe UL grant that indicates to the UE whether and when to transmit a sequence of one or more PUSCH subframes and one or more PUCCH (e.g., ePUCCH) subframes (i.e., control subframes that may carry control data only),  a multi-subframe UL grant convey additional information, such as New Data Indicator (NDI), see also Fig.11, para. 0111, 0112), and 
wherein the NDI is related to a specific subframe in a first uplink transmission burst (see Fig.10, para. 0107-0110, signaling contained within a UE-specific multi-subframe UL grant that indicates to the UE whether and when to transmit a sequence of one or more PUSCH subframes and one or more PUCCH (e.g., ePUCCH) subframes (i.e., control subframes that carry control data only),  a multi-subframe UL grant, see also Fig.11, para. 0111, 0112), and 
perform the uplink transmission on a specific cell after sensing a channel on the specific cell at least for N slots while the channel on the specific cell is idle (see para. 0092, to reduce collisions, stations intending to transmit select a random backoff counter and defer for that number of slot channel idle times, here the station will perform the uplink transmission on the specific cell), 
wherein the N(N≥0) is random number within a contention window size determined based on the NDI (see para. 0092, 0103, a maximum contention window size is determined based on the NDI), 
wherein the NDI related to the specific subframe indicates a new data transmission or a data retransmission according to whether the NDI is toggled (see Fig.10, para. 0107-0110, signaling contained within a UE-specific multi-subframe UL grant that indicates to the UE whether and when to transmit a sequence of one or more PUSCH subframes and one or more PUCCH (e.g., ePUCCH) subframes (i.e., control subframes that may carry control data only),  a multi-subframe UL grant convey additional information, such as New Data Indicator (NDI) / the specific subframe indicates a new data transmission, see also Fig.11, para. 0111, 0112, 

Mukherjee however does not explicitly disclose wherein each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of the every channel access priority classes or is reset to a minimum value for each of the every channel access priority classes according to whether the NDI is toggled.

Yerramalli however disclose wherein each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of the every channel access priority classes or is reset to a minimum value for each of the every channel access priority classes according to whether the NDI is toggled (see para. 0012, 0022, 0027, 0112, the UE may receive, over the air, (e.g., from a base station) at least one indication of a contention window size to use for at least one LBT priority class, and may size a contention window for the LBT procedure based at least in part on an indication of a contention window size corresponding to the selected LBT priority class, the at least one indication of a contention window size to use for at least one LBT priority class includes a ratio of contention window sizes for each LBT priority class of the at least one LBT priority class, and each ratio of contention window sizes includes a ratio of a contention window size for a LBT priority class and a default contention window size (e.g., a minimum contention window size (CW_min)). Thus, when a base station signals a ratio of contention window sizes of 4, and a UE selects a LBT priority class associated with a minimum contention window size of CW_min=15 μs, the UE multiply 15 μs and 4 to get 60 μs, and size a contention window to 60 μs (or to a next higher contention window size of a plurality of available contention window sizes (e.g., to 63 μs, when the available contention window sizes include 15 μs, 31 μs, and 63 μs) / clearly the priority classes is increased to a next higher allowed value for each channel access priority classes, see prov862, para. 0009-0010, 0014, 0109).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each of the contention window size for every channel access priority classes is increased to a next higher allowed value for each of the every channel access priority classes or is reset to a minimum value for each of the every channel access priority classes according to whether the NDI is toggled, as taught by Yerramalli, in the system of  Mukherjee, so as to receive at least one indication of a contention window size to use for at least one LBT priority class; selecting a LBT priority class for performing a LBT procedure for the shared spectrum; and sizing a contention window for the LBT procedure based at least in part on an indication of a contention window size corresponding to the selected LBT priority class, see Yerramalli, paragraph 12.


As per claim 25, the combination of Mukherjee and Yerramalli disclose the method of claim 21.

Mukherjee further disclose wherein the first uplink transmission burst comprises one or more subframes, and the specific subframe is a starting subframe in the first uplink transmission burst (see para. 0111, 0112, the indication of ePUCCH transmission subframe may be done implicitly if the ePUCCH subframe is semi-statically configured to be located after or before the burst of PUSCH transmissions, the MSF grant may explicitly indicate the locations of the PUSCH subframes using a bitmap or range of start  subframes / the specific subframe is a starting subframe).

As per claim 26, the combination of Mukherjee and Yerramalli disclose the method of claim 21.

Mukherjee further disclose wherein the first uplink transmission burst is an uplink transmission burst that is the most recently transmitted after performing a channel access using the contention window size and before receiving the UL grant (see para. 0111, the first three subframes 1102, 1104, 1106 may be data subframes (e.g., PUSCH) that may carry a data stream and optionally control information, while the fourth subframe 1108 may be a control subframe (e.g., ePUCCH) that may carry control data only, and the ePUCCH to always follow at the end of the UL burst (e.g., in the last subframe 1108 shown in FIG. 11), since earlier HARQ ACK/NACK of a preceding DL burst on one or more serving cells may be desired by the serving cell).

As per claim 27, the combination of Mukherjee and Yerramalli disclose the method of claim 21.

Mukherjee further disclose wherein the specific subframe corresponds to a subframe transmitted before at least three subframes than a subframe in which the UL grant is received (see Fig.11, para. 0111, the first three subframes 1102, 1104, 1106 may be data subframes (e.g., PUSCH) that may carry a data stream and optionally control information, while the fourth subframe 1108 may be a control subframe (e.g., ePUCCH) that may carry control data only. It is not necessary for the ePUCCH to always follow at the end of the UL burst (e.g., in the last subframe 1108 shown in FIG. 11)).

As per claim 28, claim 28 is rejected the same way as claim 21.
As per claim 32, claim 32 is rejected the same way as claim 25.
As per claim 33, claim 33 is rejected the same way as claim 26.
As per claim 34, claim 34 is rejected the same way as claim 27.

Allowable Subject Matter
Claims 22-24 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murkherjee et al. (US Pub. No.: 2017/0188387).
3GPPTS36.321v13.0.0 (Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) protocol).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469